ORDER
PER CURIAM.
Elizabeth Scherer (hereinafter, “Daughter”), a minor by next friend, Rick Heuring, brought a negligent parental supervision claim against James Scherer, her father (hereinafter, “Father”), for failing to supervise her while she was riding a four-wheeler. Daughter appeals the jury verdict in favor of Father. Daughter claims that one of the instructions given to the jury regarding the liability of Father was in error. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The instruction given by the trial court did not misdirect, mislead, or confuse the jury, and the instruction did not result in prejudicial error. Burns Nat’l. Lock Installation Co., Inc. v. American Family Mut. Ins. Co., 61 S.W.3d 262, 270 (Mo.App. E.D.2001). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).